Citation Nr: 1026358	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for residuals of a right shoulder infection 
related to a surgery conducted at a VA facility in November 1998.

2.  Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for kidney damage related to a surgery conducted at a VA 
facility in November 1998.

3.  Whether new and material evidence has been received to reopen 
a claim for compensation under the provisions of 38 U.S.C.A. § 
1151 for hearing loss related to a surgery conducted at a VA 
facility in November 1998.

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hearing loss related to a surgery 
conducted at a VA facility in November 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's request to reopen his 
claim for entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a right shoulder infection, kidney damage and 
hearing loss related to a surgery conducted at a VA facility in 
November 1998.

The Veteran failed to appear for a hearing scheduled at the RO 
before a Veterans in October 2009.

The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a right shoulder infection 
and kidney damage and entitlement to compensation under 
38 U.S.C.A. § 1151 for hearing loss related to a surgery 
conducted at a VA facility in November 1998 is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals hearing loss related to a 
surgery conducted at a VA facility in November 1998 was denied in 
an April 2002 rating decision as the record did not establish 
that VA medical services were the proximate cause of any 
additional disability; a timely substantive appeal objecting to 
this determination was not received and the RO closed the appeal.

2.  The evidence received since the April 2002 rating decision 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim for compensation for hearing loss (i.e., that VA 
medical services were the proximate cause of additional 
disability) and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of a right 
shoulder infection, kidney damage and hearing loss related to a 
surgery conducted at a VA facility in November 1998 is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2002 rating decision 
denying entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
an appellant in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating the instant 
claim.

38 U.S.C.A. § 1151 Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151 the additional disability must be the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault, or an event not 
reasonably foreseeable.  Id.

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).


New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.  New evidence is 
defined as existing evidence not previously submitted to VA, and 
material evidence is defined as existing evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).



Factual Background and Analysis

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shoulder infection, kidney damage and 
hearing loss related to a surgery conducted at a VA facility in 
November 1998 was denied in an April 2002 rating decision.  The 
evidence of record failed to establish that VA medical services 
were the proximate cause of the additional claimed disabilities.  
A timely substantive appeal was not received.  The RO advised the 
Veteran that his substantive appeal was untimely and closed his 
appeal.  The rating decision is thus final.  38 U.S.C.A. § 7105.

Evidence considered in the April 2002 rating decision includes VA 
treatment records dated through April 2001.

A November 1998 VA discharge summary indicates that right 
shoulder arthroscopy with subacromial decompression was performed 
on the Veteran due to right shoulder impingement, a massive right 
shoulder rotator cuff tear and adhesive capsulitis.  He 
subsequently underwent physical therapy at the VA in November and 
December 1998.  

In December 1998, he presented to the VA emergency room with 
complaints of the acute onset of right shoulder pain, swelling, 
redness, limitation of movements and chills.  An assessment of 
rule-out shoulder infection was made.  A right shoulder culture 
isolated Methicillin-Resistant Staphylococcus Aureus (MRSA) in 
December 1998. 

A March 1999 VA treatment note indicated that the Veteran likely 
had recurrent MRSA septic arthritis due to an infected bone that 
needed resection and that he would need to undergo a minimum of 
six weeks of intravenous (I.V.) Vancomycin.

An April 2000 VA treatment note indicates that the Veteran 
underwent approximately six months of I.V. Vancomycin due to his 
infection.  The treating physician noted; however, that it was 
unlikely that any length of antibiotics would cure his infection.  
A resection arthroplasty of the right shoulder was performed in 
April 2000 for a septic right shoulder.

In an April 2001 informal claim, the Veteran reported that he was 
now required to wear hearing aids due to the antibiotic treatment 
he received for his recurrent shoulder infections.  He had been 
informed that his right shoulder range of motion had been 
diminished between 80 and 90 percent and that he was not a 
candidate for joint replacement.

Additional evidence received since the April 2002 rating decision 
includes VA treatment records dated through January 2005.

A February 2002 VA audiology treatment note indicates that the 
Veteran had a history of Vancomycin use for a period of 18 
months, approximately four years ago, which resulted in constant 
bilateral tinnitus.  A history of antibiotic induced deafness and 
"vanco" induced deafness was reported in an April 2003 VA 
treatment note.

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a right shoulder infection, kidney damage and 
hearing loss had been previously denied as the record did not 
establish that any additional disability had been proximately 
caused by VA medical services.  As such, competent evidence 
demonstrating such causation is required to reopen this claim.

The February 2002 and April 2003 VA treatment notes suggest that 
the Veteran has hearing loss and tinnitus due to the antibiotics 
prescribed to treat the MRSA infection incurred subsequent to his 
November 1998 VA shoulder surgery.  This evidence is both new and 
material and is sufficient to reopen the instant claim.  





							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for hearing 
loss is granted.


REMAND

VA treatment notes, as detailed above, suggest that the Veteran 
now has hearing loss and bilateral tinnitus as a result of 
antibiotics which were prescribed to treat the MRSA infection he 
developed following the November 1998 VA surgery.  The 
evidentiary record is silent as to whether there is any 
additional right shoulder or kidney disability.

A VA examination is required to determine whether there is 
additional disability caused by the November 1998 VA surgery and, 
if so, whether it was proximately caused by VA carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault or was an event that was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151.

In addition, the November 1998 VA discharge summary detailing the 
right shoulder surgery indicates that the risks and benefits of 
the surgery were explained to the Veteran and that he signed a 
consent form.  A copy of the signed consent form is not of 
record.  A factor in determining whether an event was 
unforeseeable is whether the Veteran gave informed consent for 
the procedure giving rise to the disability.  38 C.F.R. § 
3.361(d)(1)(ii), (2).  This record is relevant to the instant 
claim and must be obtained.  38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical 
Center in West Roxbury to obtain the consent 
form signed by the Veteran for his right 
shoulder surgery conducted on November 2, 
1998.  Any records received should be 
associated with the claims file.

All efforts to obtain this record should be 
documented in the claims file.  If this 
record is unavailable, this should be 
documented in the claims file.

2.  The RO/AMC should schedule the Veteran 
for an examination to determine whether he 
suffers from any additional disability as a 
result of the surgery performed in November 
1998 at a VA facility.  The claims folder, 
including this decision and remand, should be 
reviewed in conjunction with such evaluation. 
The examination report or addendum should 
note that such review was performed.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
November 1998 right shoulder surgery caused 
additionally disability; and whether any 
additional disability was the proximate 
result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault in furnishing this medical 
treatment, or was the result of an event that 
was not reasonably foreseeable.

When considering whether any disability was 
caused by an event not reasonably 
foreseeable, the examiner should consider the 
informed consent forms signed by the Veteran.

All opinions should be accompanied by a 
rationale.  

3.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinions requested in this 
remand.

4.  If any claim on appeal remains denied, 
the AOJ should issue a supplemental statement 
of the case before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


